DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the first concave portion includes the first concavo-convex pattern on a first wall surface adjacent to the first bottom surface, wherein the second concave portion includes the second concavo-convex pattern on a second wall surface adjacent to the second bottom surface, wherein the first wall surface is a portion of the first concave portion on a specific side of a direction which is orthogonal to the depth direction, wherein the second wall surface is a portion of the second concave portion on a specific side of a direction which is orthogonal to the depth direction” in claim 4 and the  “wherein the first concave portion includes the first concavo-convex pattern on a first wall surface adjacent to the first bottom surface, wherein the second concave portion includes the second concavo-convex pattern on a third wall surface adjacent to the second bottom surface, wherein the first wall surface is a portion of the first concave portion on a specific side of a direction which is orthogonal to the depth direction, wherein the third wall surface is a portion of the second concave portion on a specific side of a direction which is orthogonal to the depth direction” in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakinuma (JP 2000-008538 A).
As to claim 1, Kakinuma teaches a decorative sheet (20) comprising: 
a base material (3), and 
a plurality of concave portions (F1, F2, F3) provided on a front face of the base material (figures 2 and 6 part 9), and whose depth direction coincides with a thickness direction of the base material (figure 6 part 9), 
wherein the plurality of concave portions include a first concave portion (F1) and a second concave portion (F3), 
wherein the first concave portion (F1) includes a first concavo-convex pattern (AAA) on an entirety of a first bottom surface of the first concave portion (figures 2 and 6 part 9), and 
wherein the second concave portion (F3) includes a second concavo-convex pattern (A) different from the first concavo-convex pattern (figures 2 and 6) on a second bottom surface of the second concave portion (paragraph [0004] on page 2) and the second concave portion does not include the first concavo-convex pattern on the second bottom surface (figures 2 and 6). 
As to claim 5, Kakinuma teaches wherein, in the second concave portion, a second wall surface is a smooth surface (see figure 6 part 9). 
As to claim 9, Kakinuma teaches a decorative sheet (20) comprising: 
a base material (3), and 
a plurality of concave portions (F1, F2, F3) provided on a front face of the base material (figures 2 and 6 part 9), and whose depth direction coincides with a thickness direction of the base material (figure 6 part 9), 
wherein the plurality of concave portions include a first concave portion (F1) and a second concave portion (F3), 
wherein the first concave portion (F1) includes a first concavo-convex pattern (AAA) on a first inner surface of the first concave portion, the first concavo-convex pattern repeating in a longitudinal direction and the first concavo-convex pattern repeating in a transverse direction perpendicular to the longitudinal direction, the longitudinal and transverse directions being perpendicular to the depth direction (figures 2 and 6 part 9), and 
wherein the second concave portion (F3) does not include the first concavo-convex pattern (pattern A is different from pattern AAA) on a second inner surface of the second concave portion (paragraph [0004] on page 2, figures 2 and 6). 

Claims 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakinuma (JP 2000038000 A; hereinafter referenced as Kakinuma2).
As to claim 10, Kakinuma2 teaches a decorative sheet (20, 30) comprising:
a base material (4), and
a plurality of concave portions (R1R2) provided on a front face of the base material (figures 2, 6-7), and whose depth direction coincides with a thickness direction of the base material (figure 6 part 5),
wherein the plurality of concave portions include a first concave portion (R1) and a second concave portion (R2),
wherein the first concave portion (R1) includes a first concavo-convex pattern (P1) on a first inner surface of the first concave portion (figure 6 parts 1 and 5),
wherein the second concave portion (R2) includes a second concavo-convex pattern (P2) on a second inner surface of the second concave portion (figures 2 and 6) and does not include the first concavo-convex pattern on the second inner surface of the second concave portion (figures 2 and 6 and page 4, lines 32-36 and page 5, lines 28-31), and
wherein a first height difference (d2) between high and low points on the first concavo-convex pattern is larger than a second height difference (d3) between high and low points on the second concavo- convex pattern (figure 6).

Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/Primary Examiner, Art Unit 2853